In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J), dated September 2, 2003, which, upon a fact-finding order of the same court dated June 16, 2003, made after a hearing, finding that the appellant had committed acts, which, if committed by an adult, would have constituted the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated June 16, 2003.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf. People v Contes, 60 NY2d 620 [1983]), we *388find that it was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt (see Matter of Kwame P., 283 AD2d 578 [2001]; People v Younger, 299 AD2d 431 [2002]). Moreover, upon the exercise of our factual review power, we are satisfied that the finding of guilt was not against the weight of the evidence (cf. CPL 470.15 [5]).
The minor inconsistencies between the police witness’s identification testimony and the appellant’s actual appearance did not render that testimony incredible as a matter of law (see Matter of Tyrell A., 249 AD2d 467, 468 [1998]; Matter of Jonitta C., 213 AD2d 248 [1995]; Matter of Kashawn B., 4 AD3d 469 [2004]; Matter of Aaron H., 206 AD2d 426 [1994]).
The appellant’s remaining contentions are without merit. S. Miller, J.P., Adams, Cozier and Rivera, JJ., concur.